BY THE COMMISSION.
On November 20, 1958 the commission, by its duly designated examiner, Alfred E. Sapp, held a public hearing on this application at 2605 W. Flagler St., Miami.
On September 19, 1953 one Sam Lojacono was arrested in the Bright Spot Bar & Grill, 7807 Biscayne Blvd., Miami, for operating a horsebook over the semi-public telephone, no. 7-9453, and the service was discontinued on October 1, 1953 by the telephone company upon receipt of a letter demanding it from the chief of police dated September 24, 1953.
The applicant Harry Summers owned and operated the bar prior to August 17, 1953, when he sold it to Lojacono, taking back a chattel mortgage for part of the purchase price. At or about the time of the arrest, it was learned that Lojacono could not obtain a beer and wine license on account of some previous criminal record, but the applicant had no knowledge thereof at the time of the sale.
In order to protect his investment, the applicant bought the place back from Lojacono on September 30, 1953, and he intends to operate it in a respectable manner, as he formerly did.
The state made no objection to the reinstallation of the telephone service which is necessary for the conduct of the business. Under such circumstances, it would appear that the application should be granted.
It is ordered that the application be and it is granted and that Southern Bell Tel. & Tel. Co. be and it is hereby authorized to reinstall such telephone service on proper application being made therefor in conformity with its usual and customary business practices relating to the installatión of telephone service,